United States Court of Appeals
      for the Federal Circuit
                ______________________

                  MARK ROBERTS,
                  Plaintiff-Appellant,

                           v.

                  UNITED STATES,
               Defendant-Cross-Appellant.
                ______________________

                   2012-5113, -5114
                ______________________

    Appeals from the United States Court of Federal
Claims in No. 10-CV-0754, Senior Judge Eric G. Brug-
gink.
                ______________________

              Decided: February 10, 2014
               ______________________

    DANIELLE B. OBIORAH, Employment Rights Law Firm
of Danielle Obiorah, PC, of McDonough, Georgia, argued
for plaintiff-appellant.

    STEVEN J. GILLINGHAM, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, argued for defendant-
cross-appellant. On the brief were STUART F. DELERY,
Principal Deputy Assistant Attorney General, JEANNE E.
DAVIDSON, Director, and K. ELIZABETH WITWER, Trial
Attorney. Of counsel on the brief was FREDERICK A.
2                                             ROBERTS   v. US



CONGDON, Pacific Area Counsel Office, United States
Marine Corps, of Okinawa, Japan.
                 ______________________

    Before DYK, O’MALLEY, and WALLACH, Circuit Judges.
DYK, Circuit Judge.
     Plaintiff Mark Roberts appeals a decision of the Unit-
ed States Court of Federal Claims granting defendant
United States’ motion for summary judgment on his claim
for living quarters allowance (“LQA”). The United States
cross-appeals from the trial court’s order denying its
motion to dismiss for lack of subject-matter jurisdiction. 1
We conclude that the trial court’s exercise of jurisdiction
over Roberts’ claim was appropriate, and we affirm the
grant of summary judgment in the United States’ favor.
                       BACKGROUND
    Roberts asserts that he is owed LQA in connection
with his current civilian position as Deputy Camp Com-
mander (“DCC”) for Camp Hansen, a Marine Corps base
in Okinawa, Japan. LQA is a payment given to civilian
employees for the annual cost of suitable housing for the
employees and their families. As discussed below, pay-
ment of LQA is authorized for particular classes of em-
ployees by the Overseas Differentials and Allowance Act



    1    Because the United States’ cross-appeal simply
sought affirmance of the dismissal on different grounds,
i.e., lack of subject-matter jurisdiction, this cross-appeal
does not seek to reverse or modify the trial court’s judg-
ment and is improper. Bailey v. Dart Container Corp. v.
Michigan, 292 F.3d 1360, 1362 (Fed. Cir. 2002). We treat
the United States’ arguments in support of its cross-
appeal as an alternate ground for affirming the trial court
judgment.
ROBERTS   v. US                                         3



(“Act”), 5 U.S.C. § 5921 et seq., and implementing regula-
tions issued by the Department of State (the Department
of State Standardized Regulations or “DSSR”). Further
implementing regulations—the Department of Defense
(“DoD”) Civilian Personnel Management Instruction No.
1400.25, Vol. 1250 (“Instruction”) and the Marine Corps
Bases Japan (“MCBJ”) Order P12000.2A (“Order”) issued
by the Commander of the MCBJ—generally limit LQA to
situations in which the appointing officer has designated
the position as LQA-eligible based on recruitment need
and expense to the agency.
     When deciding whether to offer LQA for the DCC po-
sition at Camp Hansen pursuant to the Instruction and
the Order, the deputy commanding general of the MCBJ
considered both the recruitment need and the expense to
the agency. The deputy commanding general’s prior
experience showed that there were many qualified, local-
ly-available candidates for the various DCC positions for
whom LQA was not needed as a recruitment incentive.
Indeed, it was known that many active-duty Marines like
Roberts wished to remain in Okinawa in civilian positions
after retirement. The deputy commanding general also
determined that there were insufficient funds to support
LQA for DCC positions in Okinawa without reallocating
funds from other programs. After considering both re-
cruitment need and expense, the deputy commanding
general determined that LQA was not necessary for these
DCC positions. In April 2008, the Marine Corps posted
Job Announcement number OK-08-058 (“Job Announce-
ment”), which listed a job vacancy for “Deputy Camp
Commander for Camp Operations” at Camp Hansen. J.A.
163. The hiring process confirmed the lack of recruitment
need determination when fourteen qualified, locally-
available candidates responded to the Job Announcement.
     The Job Announcement noted that “[t]his position
does not incur overseas allowances. Payment of travel and
4                                            ROBERTS   v. US



transportation expenses is not authorized. However,
anyone on a transportation agreement with LQA entitle-
ments may be granted continuance.” J.A. 165 (emphasis
added). Subsequently, Roberts applied for and was ap-
pointed to the DCC position at Camp Hansen upon con-
clusion of his active duty service with the Marine Corps in
Okinawa, Japan. When he was offered the position,
Roberts was again informed that his salary would be
“$57,146 with no LQA.” J.A. 491.
     Roberts accepted the DCC position. Thereafter, he re-
quested a continuance of LQA. The Marine Corps deter-
mined that, since the DCC position was Roberts’ first
civilian appointment, he was not currently receiving LQA
and was ineligible for LQA under a continuance theory.
In July 2009, after the denial of his LQA request, Roberts
appealed to the Office of Personnel Management (“OPM”),
which is authorized to decide the issue of employee allow-
ances. 2 In March 2010, OPM denied Roberts’ claim,
explaining that the decision not to offer LQA was “con-
sistent with stated policy [and] regulatory guidance,” J.A.
526, and “it was made clear that the salary would be
$57,146 with no LQA.” J.A. 522.
    On November 3, 2010, Roberts filed a complaint in the
Court of Federal Claims (“Claims Court”) seeking damag-
es, and alleging that the Marine Corps improperly denied
him an award of LQA under the Act and its implementing
regulations. The Claims Court rejected the government’s
argument that it lacked jurisdiction, but granted sum-


    2    See Legislative Branch Appropriations Act, Pub.
L. No. 104-53, 109 Stat. 514, 535 (1995) (transferring
claims settlement authority to the Office of Management
and Budget (“OMB”)); 5 C.F.R. § 178.101 (OMB delegat-
ing authority to OPM to settle claims against the United
States).
ROBERTS   v. US                                         5



mary judgment for the government on the merits. Both
parties appealed. We have jurisdiction under 28 U.S.C.
§ 1295(a)(3). We review de novo the jurisdictional issue
and the Claims Court’s grant of summary judgment.
Cambridge v. United States, 558 F.3d 1331, 1335 (Fed.
Cir. 2009).
                          DISCUSSION
                      I. Jurisdiction
    The United States argues that the Claims Court
should have dismissed on subject-matter jurisdiction
grounds. The Tucker Act provides that the Claims Court
   shall have jurisdiction to render judgment upon
   any claim against the United States founded ei-
   ther upon the Constitution, or any Act of Congress
   or any regulation of an executive department, or
   upon any express or implied contract with the
   United States, or for liquidated or unliquidated
   damages in cases not sounding in tort.
28 U.S.C. § 1491(a)(1).
    In previous cases, the Supreme Court and we have
addressed the standard for determining whether jurisdic-
tion exists under the Tucker Act with respect to a claim
for money under a statute and regulations. For jurisdic-
tion to exist, the statute and regulations must be such
that they “can fairly be interpreted as mandating com-
pensation by the Federal Government for the damage
sustained.” United States v. White Mountain Apache
Tribe, 537 U.S. 465, 472 (2003) (quoting United States v.
Testan, 424 U.S. 392, 400 (1976)). It is enough “that a
statute creating a Tucker Act right be reasonably amena-
ble to the reading that it mandates a right of recovery in
damages.” Id. at 473. Further, the statute and regula-
tions must be money-mandating as to the class of which
plaintiff claims to be a member. Casa de Cambio Comdiv
6                                             ROBERTS   v. US



S.A. de C.V. v. United States, 291 F.3d 1356, 1361 (Fed.
Cir. 2002) (holding that, even if “[the regulations] were
money-mandating as to [third party],” they “are not
money-mandating as to [plaintiff] since there is no indica-
tion that they were designed to convey rights to [members
of plaintiff’s class]”). The United States’ main argument
is that the Act and its implementing regulations are
discretionary, and therefore, are not money-mandating, as
required for Tucker Act jurisdiction. See Testan, 424 U.S.
at 398; Fisher v. United States, 402 F.3d 1167, 1171–72
(Fed. Cir. 2005) (en banc).
    Roberts argues that the Claims Court’s exercise of ju-
risdiction over his claim was proper under two separate
theories. First, Roberts alleges that the statute and the
DSSR, standing alone, entitle him to LQA, relying on
Trifunovich v. United States, 196 Ct. Cl. 301 (1971).
Second, in the alternative, he argues that he is entitled to
LQA under a combination of the statute, the DSSR, the
further implementing regulations, and the Job An-
nouncement.
    A. Roberts’ First Argument in Support of Jurisdiction
    Under his first theory, Roberts argues that the Act
and the DSSR, standing alone, confer the right to LQA,
and that he satisfies the requirements of those provisions.
We disagree. The Act and the DSSR, standing alone, are
only money-authorizing, not money-mandating.
  The Act sets forth general requirements for awarding
LQA:
     (a) When Government owned or rented quarters
     are not provided without charge for an employee
     in a foreign area, one or more of the following
     quarters allowances may be granted when appli-
     cable:
         ...
ROBERTS   v. US                                         7



       (2) A living quarters allowance for rent,
       heat, light, fuel, gas, electricity, and wa-
       ter . . . .
5 U.S.C. § 5923(a) (emphasis added). The Act also dele-
gated the authority to promulgate requirements for LQA
to the President, stating that:
   (c) The allowances and differentials authorized by
   this subchapter shall be paid under regulations
   prescribed by the President . . . .
Id. § 5922(c). The President has delegated authority to
promulgate regulations to the Secretary of State. See
Executive Order 10903, January 9, 1961, 26 Fed. Reg.
217-03, 217-18. Under this authority, the Secretary of
State promulgated the DSSR, setting forth additional
requirements for LQA:
   Quarters allowances prescribed in Chapter 100
   may be granted to employees recruited outside the
   United States, provided that:
       a. the employee’s actual place of residence
       in the place to which the quarters allow-
       ance applies at the time of receipt thereof
       shall be fairly attributable to his/her em-
       ployment by the United States Govern-
       ment; and
       b. prior to appointment, the employee was
       recruited in the United States, the Com-
       monwealth of Puerto Rico, the Common-
       wealth of the Northern Mariana Islands,
       the former Canal Zone, or a possession of
       the United States, by [various foreign and
       domestic governmental authorities, organ-
       izations, and firms] and had been in sub-
       stantially continuous employment by such
       employer under conditions which provided
8                                            ROBERTS   v. US



       for his/her return transportation to the
       United States [or various U.S. territories];
       or
       c. as a condition of employment by a Gov-
       ernment agency, the employee was re-
       quired by that agency to move to another
       area, in cases specifically authorized by
       the head of an agency.
DSSR § 031.12 (J.A. 307) (emphasis added). Roberts
argues that the statute and the DSSR require the grant of
LQA when the stated criteria are satisfied. The govern-
ment argues that the “may be granted” language in both
the statute and regulations requires that the provisions
be interpreted as an authorization, not as a mandate.
    We have struggled with the question of when a stat-
ute or regulation using the word “may” is money-
mandating. Our predecessor court, the Court of Claims,
has held that “a statute providing for solely discretionary
payment of money does not give rise to ‘a right to recover
money damages from the United States.’” Adair v. United
States, 648 F.2d 1318, 1327 (Ct. Cl. 1981) (quoting Testan,
424 U.S. at 398). In McBryde v. United States, we further
explained that “[w]e . . . presume that when Congress
used the word ‘may’ in [a] statute . . . , we should use
common sense and presume that the word conveys some
degree of discretion.” 299 F.3d 1357, 1362 (Fed. Cir.
2002). This presumption may be rebutted by the “intent
of Congress and other inferences that we may rationally
draw from the structure and purpose of the statute at
hand.” Id. In Perri v. United States, we set forth a three-
part test to provide guidance as to when such an inference
may be rationally drawn: if the statute (1) provides clear
standards for paying an award, (2) states a precise
amount to be paid, and (3) compels payment once certain
conditions precedent are met. 340 F.3d 1337, 1343 (Fed.
Cir. 2003); see also Samish Indian Nation v. United
ROBERTS   v. US                                              9



States, 419 F.3d 1355, 1364–65 (Fed. Cir. 2005). But this
three-part test is less helpful than looking to the facts of
the individual cases as a guide in determining when the
use of “may” is money-mandating.
    For instance, in Doe v. United States (“Doe I”), alt-
hough the Secretary of the Treasury retained discretion to
determine the amount of the reward, there was no ques-
tion that a reward was owed if the statutory requirements
were met, and we found the rewards statute to be money-
mandating. 100 F.3d 1576, 1582 (Fed. Cir. 1996). In
contrast, in Perri, the statute was unequivocal that all
payments were “at the discretion of the Attorney Gen-
eral,” and we held that the statute at issue was not mon-
ey-mandating. 340 F.3d at 1342 (internal quotation
marks omitted). Similarly, in Huston v. United States,
the statute was clear that any pay raises were at the
discretion of the Army Corps of Engineers, and therefore,
it was not money-mandating. 956 F.2d 259, 261–62 (Fed.
Cir. 1992).
    One relevant principle drawn from the cases is that a
statute (or regulation) providing that money “may” be
paid is not money-mandating if the statute or regulation
only authorizes but does not require the payment of
money to the class of which the plaintiff claims to be a
member, and contemplates that further implementing
regulations will be issued defining the circumstances in
which money will be paid. Thus, for example, in Adair,
the statute at issue stated that “‘[u]nder regulations
prescribed by the Secretary of Defense or by the Secretary
of Health, Education, and Welfare [(“HEW”)] . . . [certain
military      and       Public    Health    Services     physi-
cians] . . . may . . . be paid [variable incentive pay].’” 648
F.2d at 1320 (emphasis added) (quoting 37 U.S.C. § 313
(repealed 1980)). The plaintiff physicians in Adair sued,
alleging that the HEW regulations defining the eligibility
criteria were invalid, as they precluded plaintiffs from
10                                              ROBERTS   v. US



receiving variable incentive pay under the statute. Id. at
1321–22. The Court of Claims found that the statute was
not money-mandating with respect to the plaintiffs,
because the statute authorized HEW regulations, and the
HEW regulations specifically excluded the plaintiffs from
the eligible category. Id. at 1321–23. Here, the language
of the Act and the DSSR, as a whole, provides only base-
line requirements for LQA eligibility and contemplate
further implementing regulations. Compare Doe v. Unit-
ed States (“Doe II”), 463 F.3d 1314, 1324 (Fed. Cir. 2006),
with Adair, 648 F.2d at 1324.
     Roberts points out that § 5922(c) of the Act states that
“[t]he allowances and differentials authorized by this
subchapter shall be paid under regulations prescribed by
the President.” 5 U.S.C. § 5922(c) (emphasis added). But
here the word “shall” indicates that LQA will be paid only
if the regulations require it. See, e.g., Perri, 340 F.3d at
1341–42 (holding that the statute was only money-
authorizing because it contemplated further regulations—
stating that “[an] award . . . shall be paid at the discretion
of the Attorney General or his delegate.” (emphasis
added)). The DSSR, however, does not on its face man-
date LQA. Therefore, the statute and the DSSR, standing
alone, are not money-mandating. They could only become
money-mandating if further regulations were implement-
ed requiring payment.
    This is apparent from the language of the statute and
the DSSR. The DSSR delegates authority to the heads of
agencies to promulgate further regulations defining the
scope of the entitlement, stating:
         When authorized by law, the head of an agen-
     cy may defray official residence expenses for, and
     grant [LQA, among other allowances] to an em-
     ployee of his/her agency and require an account-
     ing therefor, subject to the provisions of these
ROBERTS   v. US                                        11



   regulations and the availability of funds. Within
   the scope of these regulations, the head of an
   agency may issue such further implementing regu-
   lations as he/she may deem necessary for the
   guidance of his/her agency with regard to the
   granting of and accounting for these payments.
DSSR § 013 (J.A. 305) (emphasis added). When defining
an “employee” under the regulation, the DSSR again
contemplates further limiting regulations, stating:
       “Employee” means an individual . . . who is:
          ...
            (4) eligible for allowances or differen-
       tial under subchapter 030, including the
       provisions pertaining to local hires (Sec-
       tion 031.12) and temporary employees
       (Section 031.4), as determined by relevant
       agency authority.
DSSR § 040(i)(4) (J.A. 310) (emphasis added). We con-
clude that the statute and DSSR regulations, standing
alone, are only money-authorizing and are not money-
mandating.
    Roberts contends that our predecessor court in Tri-
funovich v. United States, construed the statute and
DSSR regulations as mandating an award of LQA to any
individual eligible under the DSSR, regardless of the
requirements of the Instruction, Order, or Job Announce-
ment. 196 Ct. Cl. 301 (1971). We do not agree.
    In Trifunovich, the Navy had denied plaintiff’s claim
for LQA during a posting in London. Id. at 308. The
Navy argued that, because the language of the statute
and the 1961 DSSR regulation was permissive, it was
within Navy discretion to deny LQA. Id. at 311. But at
the time, the DoD and Navy regulations implementing
the DSSR used mandatory language. The DoD regula-
12                                               ROBERTS   v. US



tions stated that “[LQA] will be paid within the Depart-
ment of Defense subject to the conditions prescribed
below,” Add. to Appellee’s Br. 7, and the Navy regulations
stated that:
     Civilian employees of the Navy who are citizens of
     the United States, permanently stationed in a for-
     eign country, will be provided Government quar-
     ters without charge to them, or a quarters
     allowance will be granted [to] eligible employees
     in accordance with regulations governing the
     quarters allowance [i.e., the 1961 DSSR regula-
     tions].
Add. to Appellee’s Br. 244. Thus, the Court of Claims
rejected the argument that the statute together with the
regulation was not money-mandating, finding that
“[p]laintiff’s right to recover flows . . . from proof of depri-
vation of statutory and regulatory rights on an invalid
basis.” Trifunovich, 196 Ct. Cl. at 311. 3 Trifunovich does
not hold that the statute and the DSSR regulations are
money-mandating standing alone. It holds that the



     3   At the time, the DSSR required that, for an em-
ployee recruited outside the United States to receive LQA,
he must have been “temporarily in the foreign area for
travel or formal study and immediately prior to such
travel or study [have] resided in the United States.”
Trifunovich, 196 Ct. Cl. at 314 (quoting DSSR § 031.12
(1961)). In that case, plaintiff had been traveling in
Europe for the eighteen months before his appointment.
Id. at 307–08. The Navy found that this travel rendered
plaintiff ineligible for LQA. Id. at 308–09. The Court of
Claims disagreed, finding that, despite the length of
plaintiff’s travel abroad, it was nonetheless temporary,
and plaintiff still met the LQA requirements under the
DSSR. Id. at 310–11, 333.
ROBERTS   v. US                                          13



combination of the statute, DSSR regulations, and the
further implementing regulations, specifically the DoD
and Navy regulations, requiring LQA under specified
circumstances, is money-mandating. 4
    Therefore, we conclude that the statute and the
DSSR, standing alone, are not money-mandating, and the
Claims Court lacked jurisdiction under Roberts’ first
theory.
 B. Roberts’ Second Argument in Support of Jurisdiction
    We now turn to Roberts’ second argument—that the
combination of the statute, the DSSR and the further
implementing regulations, the Instruction and the Order,
is money-mandating. Roberts’ theory is that the Instruc-
tion and the Order provide for LQA where the MCBJ
commander has decided to offer LQA for a particular
position or authorized a continuance, and therefore, the
statute, the DSSR, and the further implementing regula-
tions, taken together, are money-mandating, particularly
because 5 U.S.C. § 5922(c) provides that allowances
“shall” be paid where regulations require such payment.
    Pursuant to the DSSR delegation, the Defense Secre-
tary issued the Instruction, which states in part:
   c. Overseas Allowances and Differentials. Over-
   seas allowances and differentials are not automat-
   ic salary supplements, nor are they entitlements.
   They are specifically intended to be recruitment
   incentives for U.S. citizen civilian employees liv-
   ing in the United States to accept Federal em-


   4     Similarly in Tyler v. United States, 600 F.2d 786
(Ct. Cl. 1979) and Brown v. United States, 217 Ct. Cl. 710
(1978), the governing DoD regulations used mandatory
language. Add. to Appellee’s Br. 7 (1961 version of the
regulations) and 14 (1969 version of the regulations).
14                                              ROBERTS   v. US



     ployment in a foreign area. If a person is already
     living in the foreign area, that inducement is
     normally unnecessary. Individuals shall not au-
     tomatically be granted these benefits simply be-
     cause they meet eligibility requirements.
     d. Recruitment Need. Individuals authorized to
     grant overseas allowances and differentials shall
     consider the recruitment need, along with the ex-
     pense the activity or employing agency will incur,
     prior to approval.
J.A. 471 (emphasis added). The Instruction further
delegates LQA authority to the heads of Department of
Defense Components. Under the authority of the Instruc-
tion, the Secretary of the Navy issued SecNav Instruction
12250.6, delegating civilian human resources manage-
ment, including award of LQA, to the Commandant of the
Marine Corps, among others. Thereafter, the Commander
of the MCBJ issued the Order, which provided that:
     16001. POLICY. . . . LQA is not an entitlement or
     automatic salary supplement and is normally
     deemed an unnecessary inducement for persons al-
     ready living in the foreign area.
     ...
     16003. COMMAND RESPONSIBILITIES
     1. LOCAL HIRE
           a. LQA is not authorized when there are
           qualified locally available candidates for
           hire, except when the selectee is currently
           receiving LQA from MCBJ, or another
           DoD agency on Okinawa.
     ...
     2. GRANTING OF LQA
ROBERTS   v. US                                          15



       a. In determining whether or not to grant
       LQA, the recruitment need, along with the
       expense the activity or MCBJ will incur,
       shall be considered.
J.A. 514–15 (emphases added). The Order contemplated
that the hiring authority would make a determination in
each case whether a particular position carried an enti-
tlement to LQA, but also provided that “[a]pplicants
currently receiving LQA from another DoD component on
island may be granted continuance of LQA at manage-
ment’s discretion.” J.A. 514. The Instruction and the
Order, combined with the statute and DSSR regulations,
are fairly construed as money-mandating because the
payment of money is required when the MCBJ Command-
er, acting pursuant to the Order, determines that a par-
ticular post is LQA-eligible or an individual should
receive an LQA-continuance (i.e., LQA “shall be paid,” 5
U.S.C. § 5922(c), in these instances). 5 See Doe II, 463
F.3d at 1325. Under Doe II, once the regulations provide
that a particular class is entitled to LQA and the plaintiff
alleges that he is within that class, the regulations are
money-mandating and the court has jurisdiction. Id. The
question of whether Roberts in fact is within a class and
entitled to LQA is a merits issue. The Claims Court
properly exercised jurisdiction under Roberts’ second
jurisdictional theory.




   5   We do not need to decide whether the Instruction
and the Order, standing alone, would be money-
mandating. See Hamlet v. United States, 63 F.3d 1097,
1105 (Fed. Cir. 1995). We hold only that when combined
with the Act and the DSSR regulation, the combination is
money-mandating.
16                                            ROBERTS   v. US



               II. Merits of Roberts’ Claim
    As we recognized in Fisher, whether Roberts can re-
cover under the particular facts of the case is a merits
question and not a jurisdictional issue. Fisher, 402 F.3d
at 1175–76. Here, Roberts’ recovery turns on whether he
is a member of a class entitled to LQA under the Order
and the Job Announcement. On the merits, the MCBJ in
the Job Announcement decided not to offer an LQA enti-
tlement for Roberts’ position or the other DCC positions
on Okinawa, so he was not entitled to LQA under the Job
Announcement. But Roberts could still receive LQA
under the Order if he were already receiving it for a
Department of Defense posting in Okinawa. Roberts did
not receive LQA but rather an allowance from the Marine
Corps as an active-duty Marine. Thus, he was ineligible
for a continuance. Because Roberts’ DCC position was not
designated as LQA-eligible and Roberts was not eligible
for a continuance of LQA benefits, he was not entitled to
LQA. Therefore, OPM did not err in denying Roberts
LQA.
    Finally, Roberts argues that, even if limiting regula-
tions were appropriate in some circumstances, the In-
struction and the Order here contravene the Act’s goal to
provide LQA for all overseas employees as compensation
for the hardship of working abroad. In other words, he
appears to argue that the Instruction and the Order can
limit LQA only when based on a lack of hardship criteria.
But the Act states no such requirement. In fact, both the
DSSR and Trifunovich recognize that the statute specifi-
cally designated LQA as a recruitment and retention
incentive. Trifunovich, 196 Ct. Cl. at 305. In any case,
Roberts appears to be challenging the Instruction and the
Order under the Administrative Procedure Act (“APA”).
Such a claim must be brought in a federal district court,
rather than in the Claims Court. See Bowen v. Massa-
chusetts, 487 U.S. 879, 891 n.16 (1988) (noting that the
ROBERTS   v. US                                         17



federal district courts may review agency action under the
APA pursuant to their federal question jurisdiction). The
Claims Court, and by extension, this court, has no juris-
diction to hear claims challenging the substantive validity
or reasonableness of the government’s actions. See Lion
Raisins, Inc. v. United States, 416 F.3d 1356, 1370 n.11
(Fed. Cir. 2005) (“Of course, no APA review is available in
the Court of Federal Claims.”); Crocker v. United States,
125 F.3d 1475, 1476 (Fed. Cir. 1998) (affirming that the
Claims Court “lacks the general federal question jurisdic-
tion of the district courts, which would allow it to review
the agency’s actions and to grant relief pursuant to the
[APA]”).
                       CONCLUSION
    The Claims Court had jurisdiction to consider Roberts’
claim. We conclude, however, that Roberts was properly
denied LQA benefits.
          APPEAL NO. 2012-5113 AFFIRMED
          APPEAL NO. 2012-5114 DISMISSED
                          COSTS
   No costs.